 



EXHIBIT 10.1

SEPARATION AND GENERAL RELEASE AGREEMENT

                  This Separation and General Release Agreement (the
“Agreement”) is being entered into by and between Interchange Corporation
(“Employer” or the “Company”) and Michael A. Sawtell (“Employee”) (collectively
the “Parties”) as of the date of Employee’s execution of this Agreement (the
“Date of this Agreement”).

                  WHEREAS, Employee is employed by Employer;

                  WHEREAS, the Parties wish to terminate their employment
relationship on mutually acceptable terms and conditions; and

                  WHEREAS, the Parties wish to resolve any disputes between them
fully and finally.

                  NOW, THEREFORE, in consideration of the foregoing premises and
the terms and conditions set forth below, the Parties agree as follows:

                  1. Resignation. Employee hereby resigns his employment
effective as of March 31, 2005 (the “Resignation Date”). Employee understands
that by resigning from his employment, he is giving up any right or claim to
compensation or benefits of employment with the Company beyond the Resignation
Date, except as set forth in this Agreement. On the Resignation Date, Employee
will be paid all unpaid, earned wages, including without limitation, any
accrued, unused vacation pay.

                  2. Compensation to Employee for General Release. Provided that
Employee delivers a signed copy of this Agreement to the Company with twenty-one
(21) days after his receipt of this Agreement, and does not revoke this
Agreement within seven (7) days after he signs it, the Company will: (1) pay to
Employee an amount (the “Payment”) equal to $168,000.00, less the amount payable
pursuant to Section 1 above; and (2), if Employee elects to continue his health
care insurance coverage under COBRA, the Company will pay Employee’s health
insurance premium, up to $500 per month, for the first twelve (12) months
following the Resignation Date (the “Benefit Continuation”). The Payment shall
be paid in a single lump sum installment on the tenth (10th) business day
following his delivery of a signed copy of this Agreement. Employee understands
that the Payment and the Benefit Continuation represent the Company’s sole
financial obligation to Employee under this Agreement, and that he is not
entitled to severance or separation pay under any other plan, policy or
agreement, including that certain Employment Agreement by and between Employee
and the Company dated as of January 3, 2003 (the “Employment Agreement”). In
addition, Employee will have the right to exercise, through March 15, 2006, any
or all vested stock options as of March 31, 2005.

                  3. Cooperation. Employee will make himself available at
reasonable times upon reasonable request of the Company to the extent reasonably
needed by the Company to complete documentation or provide information relating
to the period during which Employee was employed by the Company.

 



--------------------------------------------------------------------------------



 



                  4. Release by Employee.

                        a. General Release. In exchange for the Payment and the
other consideration set forth in this Agreement, Employee does hereby release
and forever discharge the “Company Releasees” herein, consisting of Employer,
its parent, subsidiary and affiliate corporations, and each of their respective
past and present parents, subsidiaries, affiliates, associates, owners, members,
stockholders, predecessors, successors, assigns, employees, agents, directors,
officers, partners, representatives, lawyers, and all persons acting by,
through, under, or in concert with them, or any of them, of and from any and all
manner of claims or causes of action, in law or in equity, of any nature
whatsoever, known or unknown, fixed or contingent (hereinafter called “Claims”),
that Employee now has or may hereafter have against the Company Releasees by
reason of any and all acts, omissions, events or facts occurring or existing
prior to the Date of this Agreement. The Claims released hereunder include,
without limitation, any alleged breach of any express or implied employment
agreement; any alleged torts or other alleged legal restrictions relating to the
Employee’s employment and the termination thereof; and any alleged violation of
any federal, state or local statute or ordinance including, without limitation,
Title VII of the Civil Rights Act of 1964, as amended, 42 USC Section 2000, et
seq.; Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.;
the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; Civil
Rights Act of 1866, and Civil Rights Act of 1991; 42 USC Section 1981, et seq.;
Age Discrimination in Employment Act, as amended, 29 USC Section 621, et seq.;
Equal Pay Act, as amended, 29 USC Section 206(d); regulations of the Office of
Federal Contract Compliance, 41 CFR Section 60, et seq.; The Family and Medical
Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of
1938, as amended, 29 U.S.C. § 201 et seq.; the Employee Retirement Income
Security Act, as amended, 29 U.S.C. § 1001 et seq.; and the California Fair
Employment and Housing Act, California Government Code Section 12940, et seq.
This release shall not apply to the Company’s obligations hereunder, to any
vested retirement plan benefits, Employee’s rights under Labor Code Section 2802
with respect to claims asserted against him, or his rights as a stockholder of
the Company.

                        b. Unknown Claims.

                        Employee acknowledges that Employee is familiar with the
provisions of California civil code section 1542, which provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release,
which, if known by him or her must have materially affected his or her
settlement with the debtor.”

Employee being aware of said code section, hereby expressly waives any rights
Employee may have thereunder, as well as under any other statutes or common law
principles of similar effect.

2



--------------------------------------------------------------------------------



 



                        c. Older Worker’s Benefit Protection Act.

                  Employee agrees and expressly acknowledges that this Agreement
includes a waiver and release of all claims which he has or may have under the
Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621, et
seq. (“ADEA”). The following terms and conditions apply to and are part of the
waiver and release of the ADEA claims under this Agreement:

            (1) This Section, and this Agreement are written in a manner
calculated to be understood by him.

            (2) The waiver and release of claims under the ADEA contained in
this Agreement does not cover rights or claims that may arise after the Date of
this Agreement.

            (3) This Agreement provides for consideration in addition to
anything of value to which he is already entitled.

            (4) Employee has been advised to consult an attorney before signing
this Agreement.

            (5) Employee has been granted twenty-one (21) days after he is
presented with this Agreement to decide whether or not to sign this Agreement.
If he executes this Agreement prior to the expiration of such period, he does so
voluntarily and after having had the opportunity to consult with an attorney,
and hereby waives the remainder of the twenty-one (21) day period.

            (6) Employee has the right to revoke this general release within
seven (7) days of signing this Agreement. In the event this general release is
revoked, this Agreement will be null and void in its entirety, and he will not
receive the Payment.

                  If he wishes to revoke this agreement, Employee shall deliver
written notice stating his intent to revoke this Agreement to Heath Clarke,
Chief Executive Officer at the offices of Employer on or before 5:00 p.m. on the
Seventh (7th) Day after the Date of this Agreement.

                        d. No Assignment. Employee represents and warrants to
the Company Releasees that there has been no assignment or other transfer of any
interest in any Claim that the Employee may have against the Company Releasees,
or any of them. Employee agrees to indemnify and hold harmless the Company
Releasees from any liability, claims, demands, damages, costs, expenses and
attorneys’ fees incurred as a result of any person asserting such assignment or
transfer of any right or claims under any such assignment or transfer from
Employee.

                        e. No Actions. Employee represents and warrants that he
is not presently aware of any injury for which he may be eligible for workers’
compensation benefits. Employee agrees that if Employee hereafter commences,
joins in, or in any

3



--------------------------------------------------------------------------------



 



manner seeks relief through any suit arising out of, based upon, or relating to
any of the Claims released hereunder or in any manner asserts against the
Company Releasees any of the Claims released hereunder, then Employee will pay
to the Company Releasees against whom such claim(s) is asserted, in addition to
any other damages caused thereby, all attorneys’ fees incurred by such Company
Releasees in defending or otherwise responding to said suit or Claim. Provided,
however, that Employee shall not be obligated to pay the Company Releasees’
attorney’s fees to the extent such fees are attributable to claims under the Age
Discrimination in Employment Act or a challenge to the validity of the release
of claims under the Age Discrimination in Employment Act.

                  5. No Admission. The Parties further understand and agree that
neither the payment of money nor the execution of this release shall constitute
or be construed as an admission of any liability whatsoever by the Company
Releasees.

                  6. Severability. The provisions of this Agreement are
severable, and if any part of it is found to be unenforceable, the other
Sections (or portions thereof) shall remain fully valid and enforceable.

                  7. Confidentiality. The terms of this Agreement are intended
to be confidential by the parties. Employer would not enter into this Agreement
but for Employee’s promise to maintain the confidentiality of the terms of and
existence of this Agreement. Employee may not disclose the terms of this
Agreement to any person, except as required by applicable law.

                  8. Arbitration/Waiver of Jury Trial. The Parties hereby agree
to submit any claim or dispute between Employee and the Company or any of the
Company Releasees, including any dispute arising out of or relating to the terms
of this Agreement, Employee’s employment or the termination thereof to binding
arbitration by a single neutral arbitrator experienced in employment law.
Subject to the terms of this Section, the arbitration proceedings shall be
governed by the rules of the Judicial Arbitration and Mediation Services
(“JAMS”) applicable to employment disputes as they may be in effect from time to
time, and shall take place in Los Angeles County, California. The arbitrator
shall be appointed by agreement of the Parties hereto or, if no agreement can be
reached, by JAMS pursuant to its rules. The decision of the arbitrator shall be
rendered in writing and be final and binding on all Parties to this Agreement,
and judgment thereon may be entered in any court having jurisdiction. All fees
and costs payable to the Arbitrator or JAMS shall be paid by the Parties in
accordance with JAMS rules; provided, however, that Employee shall not be
required to pay any amount to the Arbitrator or JAMS that would be unique to
arbitration or exceed the costs Employee would incur in pursuing the same
claim(s) and action(s) in a court of competent jurisdiction. Any shortfall shall
be paid by the Company. Each party shall bear his, her or its own attorneys’
fees, expert witness fees, witness expenses and other costs; provided, however,
that the Arbitrator may award such costs, fees or expenses in accordance with
applicable law. This arbitration procedure is intended to be the sole and
exclusive method of resolving any dispute between Employee, the Company and/or
the Company Releasees, including without limitation any claim for breach of this
Agreement or otherwise arising out of or relating to this Agreement or
Employee’s employment, and the Parties hereby waive any rights to a jury trial.

4



--------------------------------------------------------------------------------



 



                  9. Withholding. All compensation or benefits payable to
Employee pursuant to the terms of this Agreement shall be subject to deduction
of all required federal and state withholding taxes and any other employment
taxes the Company may be required to collect or withhold.

                  10. Choice of Law and Venue. The Parties acknowledge and agree
that this Agreement shall be interpreted in accordance with California law. To
the extent any actions arising out of relating to this Agreement or Employee’s
Employment with Employer must be filed in a court, rather than arbitration, such
actions shall be filed in either the Superior Court of the State of California
for the County of Los Angeles, or the Federal District Court for the Central
District of California.

                  11. Sole and Entire Agreement, No Oral Modification. This
Agreement represents the sole and entire agreement among the Parties and
supersedes all prior agreements, negotiations, and discussions between the
Parties hereto and/or their respective counsel, excluding any agreements
concerning confidentiality, trade secret information, or assignment of
intellectual property rights. Any agreement amending or superseding this
Agreement must be in writing, signed by duly authorized representatives of the
Parties, specifically references this Agreement; and state the intent of the
Parties to amend or supersede this Agreement. Except as expressly modified by
the terms of this Agreement, any and all outstanding stock options granted to
Employee by the Company shall remain subject to the terms and conditions of the
relevant stock option agreements evidencing such options and the relevant plan
under which such options were granted (in each case, either the Company’s 1999
Equity Incentive Plan, 2000 Equity Incentive Plan or 2004 Equity Incentive
Plan).

Interchange Corporation

                Date: 4/6/05 By:     /s/ Heath B. Clarke     Title:  Chief
Executive Officer   Date: 4/6/05 Employee

/s/ Michael A. Sawtell    

5